DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 14 are objected to because of the following informalities:
Regarding claim 11, in line 3, replace “processer” with --processor--.
Regarding claim 14, in line 3, delete an extra period at the end of the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,966,205 B2 in view of Koskela et al (WO 2017/221202 A1).  Claims 1-16 of U.S. Patent No. 10,966,205 B2 disclose a method, UE, and system for determining beam blocking and switching to the indicated beam.  Claims 1-16 of U.S. Patent No. 10,966,205 B2 do not disclose sending by the UE, a scheduling request using a SR resource, the SR indicating that a serving beam of the UE is blocked.  Koskela discloses that the UE may have preconfigured set of SR resource configurations for beam management actions.  Configurations may contain one or multiple SR allocations regarding beam management actions such as SR for beam recovery (e.g., to indicate that the current serving beam is below threshold) (73rd paragraph).  Koskela discloses UE may repeat SR transmission on scheduled resource (77th paragraph.  Herein, eNB receives SR with beam recovery SR allocation indicating that the signal quality of serving beam is below a threshold or blocked).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify claims 1-16 of U.S. Patent No. 10,966,205 B2 to include SR transmission having a specific SR configuration for indicating that the current serving is below a threshold, as suggested by Koskela, to perform beam recovery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2016/0353510 A1) in view of Koskela et al (WO 2017/221202 A1).  
Regarding claims 1, 6, and 11, Zhang discloses a method comprising:
determining, by the user equipment, that the serving beam is blocked (29th paragraph, the beam-tracking failure is determined if the link quality of the serving control beam is too bad to maintain connectivity for an evaluation period such as CSI or CQI is lower than a quality threshold or a measured signal strength or quality is below a signal threshold.  Herein, when a signal quality of the serving beam is below a threshold, that beam is considered as blocked); and 
obtaining, by the user equipment, an uplink scheduling indication from a network device (34th paragraph, base station response can be scheduling information granted or assigned to UE.  This dedicated resource is used for beam alignment procedure or beam switching request, 36th paragraph).
Zhang does not disclose sending by the user equipment, a scheduling request (SR) using a SR resource, the SR indicating that a serving beam of the user equipment is blocked.  Koskela discloses that the UE may have preconfigured set of SR resource configurations for beam management actions.  Configurations may contain one or multiple SR allocations regarding beam management actions such as SR for beam recovery (e.g., to indicate that the current serving beam is below threshold) (73rd paragraph).  Koskela discloses UE may repeat SR transmission on scheduled resource (77th paragraph.  Herein, eNB receives SR with beam recovery SR allocation indicating that the signal quality of serving beam is below a threshold or blocked).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include SR transmission having a specific SR configuration for indicating that the current serving is below a threshold in Zhang’s system, as suggested by Koskela, to perform beam recovery.

Regarding claims 2, 7, and 12, Zhang discloses sending a response message in response to the obtaining of the uplink scheduling indication, the response message being used to determine a next serving beam (Fig. 11, UE transmits beam switching request 1115.  Herein, the resource for transmission of beam switching request is allocated by base station, Fig. 6, block 694).

Regarding claims 3, 8, and 13, Zhang discloses obtaining, by the user equipment, a message in response to sending the response message and determining by the user equipment based on the message, communication with the network device has been recovered (Fig. 11, UE receives beam switching response 1116 in response to beam switching request 1115 and communicates with eNB via control beam 2).

Regarding claims 4 and 15, Zhang discloses determining, by the user equipment, a measurement report that comprises communication quality of all beams measurable by the user equipment (41st and 44th paragraphs, UE monitors qualities of current beam and neighboring beams and sends measurement report to the eNB).  Zhang does not disclose that wherein sending, by the user equipment, the response message in response to obtaining the uplink scheduling indication comprises: sending, by the user equipment, the measurement report using a preset time-frequency resource in any beam used by the uplink scheduling indication.  Koskela discloses that UE may feedback measurement results using PUCCH or PUSCH in a beam state information report.  The BSI report format may be limited by the used signaling method such as PUCCH or PUSCH (flexibility determined by grant size) (34th paragraph.  Herein, transmission of BSI report on PUCCH or PUSCH after receiving grant size).  Koskela discloses transmitting beam report on beam A (Fig. 6, block 604.  Herein, beam A is serving beam before the change and it is the beam used for receiving grant from the eNB).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include BSI report transmission in the allocated resource in Zhang’s system, as suggested by Koskela, to determine beam switching by the eNB.

Regarding claims 5, 9, and 14, Zhang discloses that the base station response can be scheduling information granted or assigned to UE (34th paragraph).  Zhang does not disclose that wherein the uplink scheduling indication is obtained by a beam other than the serving beam.  Koskela discloses that the network allocates UE TX resources on beam B (Fig. 6, block 606) and UE transmits beam change validation (Fig. 6, block 608) on the allocated resource (Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive allocated resources on another beam in Zhang’s system, as suggested by Koskela, to prevent disruption. 

Regarding claim 10, Zhang discloses determining, by the network device, that a serving beam is blocked comprises: in response to the network device not receiving, within a preset duration after the network device sends a second message, a feedback message that is sent by the user equipment in response to the second message, determining, by the network device, that a serving beam is blocked (37th paragraph, mmW base station determines beam tracking failure of a UE upon detecting missing HARQ feedbacks); or in response to the network device receiving a blocking message that is sent by the user equipment, determining, by the network device, that a serving beam is blocked (this alternative may be addressed in the rejection of claim 1 under Koskela).  

Conclusion
Luo et al (US 2018/0054832 A1) discloses feedback for measured beams.
Hakola et al (WO 2017/162293 A1) discloses beam-based communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472